Cite as 2017 Ark. 198


                   SUPREME COURT OF ARKANSAS.
                                      No.   CV-17-126


                                               Opinion Delivered JUNE   1, 2017
MARK ANTONIO WILLIAMS
                   APPELLANT
                                               PRO SE MOTION FOR EXTENSION
V.                                             OF TIME TO FILE BRIEF
                                               [LINCOLN COUNTY CIRCUIT
WENDY KELLEY, DIRECTOR,                        COURT, NO. 40CV-16-128]
ARKANSAS DEPARTMENT OF
CORRECTION

                                 APPELLEE APPEAL DISMISSED; MOTION
                                          MOOT.

                           KAREN R. BAKER, Associate Justice


        In 2008, appellant Mark Antonio Williams negotiated a plea of guilty to rape and

 was sentenced to 420 months’ imprisonment in the Arkansas Department of Correction.

 On March 28, 2017, Williams who is currently incarcerated at a unit of the Arkansas

 Department of Correction located in Lee County, filed a pro se petition for writ of habeas

 in the Lincoln County Circuit Court.1 Williams argued that he was serving time for a crime

 he did not commit; that the Desha County Circuit Court lacked jurisdiction to take his plea

 because the crime occurred in Chicot County; that there was no DNA evidence admitted

 establishing that he committed the offense; and that the witness subpoenaed to testify did

 not testify during his plea hearing.2 The Lincoln County Circuit Court dismissed Williams’s



        1
         At the time Williams filed his habeas corpus petition on November 18, 2016,
 Williams was incarcerated at a unit located in Lincoln County.
       2
         Williams previously raised the claims that the offense was committed in Chicot
 County although he pleaded guilty in Desha County and that DNA testing was not
                                    Cite as 2017 Ark. 198

petition, finding that he failed to offer any evidence establishing probable cause that he is

being held illegally, that the trial court lacked jurisdiction, or that the commitment was

invalid on its face. Williams seeks to appeal the dismissal of his petition for writ of habeas

corpus. Now before the court is Williams’s motion for extension of time to file brief.

       An appeal of the denial of postconviction relief, including an appeal from an order

that denied a petition for writ of habeas corpus, will not be permitted to go forward when

it is clear the appellant could not prevail. See Justus v. State, 2012 Ark. 91. Currently,

Williams is incarcerated in Lee County. Regardless of where Williams was incarcerated at

the time the petition was filed, a writ of habeas corpus issued by the Lincoln County Circuit

Court could not be returned. See State Department of Public Welfare v. Lipe, 257 Ark. 1015,

521 S.W.2d 526 (1975) (the controlling question is the identity of the “the person in whose

custody the prisoner is detained.”). The dismissal of the appeal renders the motion moot.

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in which the prisoner is held in custody, unless the petition is

filed pursuant to Act 1780. See Ark. Code Ann. §§ 16-112-201–207 (Repl. 2006). Arkansas




completed in a habeas corpus petition filed in Lincoln County in 2014, which was denied
by the circuit court. The appeal was dismissed by this court. Williams v. Hobbs, 2014 Ark.
494 (per curiam). Williams failed to show by affidavit or other evidence that he was illegally
detained because the only documentation attached to the petition was a copy of the
judgment entered in Chicot County, reflecting a negotiated plea to rape on March 31, 2008.
Id. Williams failed to establish that the face of the judgment was invalid. Id. Regarding
the DNA claim, this court determined Williams could have settled the challenge in the trial
court and that a habeas corpus proceeding does not afford a convicted defendant an
opportunity to retry his case. Id. Williams failed to show that a lack of DNA testing
implicated the facial invalidity of his judgment or the jurisdiction of the trial court. Id.
                                               2
                                    Cite as 2017 Ark. 198

Code Annotated section 16-112-105 (1987) requires that the writ be directed to the person

in whose custody the petitioner is detained. Although a circuit court may have subject-

matter jurisdiction to issue the writ, a court does not have personal jurisdiction to issue and

make returnable before itself a writ of habeas corpus to release a petitioner held in another

county. See Mackey v. Lockhart, 307 Ark. 321, 819 S.W.2d 702 (1991). Because the Lincoln

County Circuit Court is without jurisdiction to dictate Williams’s release as Williams is not

currently in that county, the appeal is dismissed. Id.

       Appeal dismissed; motion moot.




                                               3